In the United States District Court
For the Middle District of North Carolina

 

 

Brian David Hill,
Petitioner/Defendant
Criminal Action No. 1:13-CR-435-1
v.
Civil Action No. 1:17-CV-1036
United States of America,

Respondent/Plaintiff

ed

DECLARATION OF BRIAN DAVID HILL IN OPPOSITION TO
DOCUMENTS #157 AND #200

NOW COMES the Petitioner and criminal defendant, by and through Brian David
Hill ("Brian D. Hill"), "Petitioner", “Brian”, or "Hill"), that is acting pro se and is
proceeding pro se before this Honorable Court in the Middle District of North
Carolina, and hereby respectfully moves to report a state Writ of Habeas Corpus
action by Petitioner in regards to his legal innocence and filing this Declaration
with the United States District Court which can affect the outcome of the
Supervised Release Violation (“SRV”) charges in Documents #156, #157, #158,

and #200 in this criminal case. Evidence is attached as Supplement 1.
Supplements attached to this Declaration are as follows:

1. Supplement 1: A copy of what was filed with the Martinsville Circuit Court
which is a Petition for Writ of Habeas Corpus. The notary signatures and the
signatures of Brian David Hill are all original even though it is one out of
four copies and one original of the Petitioner for Writ of Habeas Corpus that

was filed with the Clerk on November 18, 2019, under civil case no.

1

Case 1:13-cr-00435-TDS Document 221 Filed 11/20/19 Pane 1 of 8
CL19000331-00. So it is a copy of what was filed, but the signatures and the
pages that were notarized by the notary public including affidavits are all
original signatures. So it is a true and correct copy of what was filed, except
the signatures were all original in each of the four copies and one original.
The entire Petition, brief, and exhibits were all filed with the Circuit Court
and is awaiting a response from the Commonwealth’s Attorney before the
Court if by rule or ordered to do so may compel Brian David Hill to appear
to testify and/or argue why his state conviction on November 15, 2019
should overturned on the ground of actual innocence, whether arguments are

through counsel or pro se.

1, Brian David Hill, declare pursuant to Title 28 U.S.C. § 1746 and subject to the
penalties of perjury, that the following is true and correct:

I am going to make it known to this court that I was not going to receive a fair trial
in the jury trial inside of the Martinsville Circuit Court on December 2, 2019. Here
is why.

This very federal case and wrongful conviction that was entered on Document #54
is exactly why Petitioner had withdrawn his state appeal which automatically
entered a plea of guilty on November 15, 2019. Petitioner didn’t sign any guilty
plea agreements, Petitioner wasn’t asked by any judge about changing his plea to
guilty. All he faxed was that he was withdrawing his appeal and accepting the
decision in the lower court, told the Clerk that he was withdrawing his appeal on
November 15, 2019, and all he signed was that he was going to owe over $1,000 to
the Clerk’s office for the legal costs, no restitution and no fines. He never said
anything about being guilty. All he did was what his ineffective counsels’ have all
advised Brian David Hill to do.

Case 1:13-cr-00435-TDS Document 221 Filed 11/20/19 Pane ? of 8
So if you want the truth as to what had happened, I am not giving up on this state

case, I am forced to change strategy.

The reason the attorneys were all lecturing me to withdraw my appeal in this state
case was because OF MY FEDERAL CONVICTION in this case. This federal
case had prejudiced me in the state case. I was told or given the impression by
multiple attorneys including private attorneys on free consultation that I have a
high chance of losing the jury trial because the Commonwealth Attorney was
going to bring up my FEDERAL CONVICTION against me and tell the jurors in
the state trial that I was convicted on possession of child pornography. The last
private attorney I had spoken with told me that they will bring up my child porn
conviction at the jury trial if I testify but I wouldn’t be allowed to present any
counter evidence showing my 2255 motion and the fraud upon the court claims
against Anand Prakash Ramaswamy. The jury wouldn’t know anything about why
I had falsely plead guilty in Federal Court. That was what I was led to believe. My
family later researched that rule and it said that details of prior convictions cannot
be brought out except convictions for perjury. All that could be brought out was
that I was a convicted felon but I may bring out evidence in rebut as to my prior
conviction. So the jury may not have been allowed to hear what my federal
conviction was for. So I was misled by ineffective counsels’ to withdrawing my

appeal.

So this federal conviction is at FAULT for why I had withdrawn my appeal for my
state charge. Anand Prakash Ramaswamy is AT FAULT, he is responsible for why
I wasn’t going to receive a fair trial on December 2, 2019. He wrongfully
convicted me, and he didn’t even follow N.C. State Bar rule 3.8. The court
appointed attorney basically said that my legal innocence of indecent exposure

doesn’t matter because the jurors would have been Bible belt Christian jurors.

Case 1:13-cr-00435-TDS Document 221 Filed 11/20/19 Pane 32 of 8
They would have saw the nude pictures of me and would then hear about my child
pornography conviction. They would automatically believe that I was an obscene
pervert when my federal conviction is not relevant to what had happened on
September 20-21, 2018. The prosecutor was going to use Christians against me,
my federal conviction against me, which is why I had withdrawn my appeal on
November 15, 2019.

However I never agreed to plead guilty, the Clerk and my attorney misled me as
well and never told me that withdrawing my appeal would be a automatic guilty
plea, and I don’t understand why they didn’t just revert back to the verdict of guilty
on December 21, 2018, rather than determine that me withdrawing my appeal is

the same as a willful guilty plea. They again took advantage of my ignorance.

I have filed Writ of Habeas Corpus, I may file a Writ of Mandamus or even a Writ

of Actual Innocence thereafter even though it only seems to apply to felonies.

The Commonwealth of Virginia didn’t give me any due process whatsoever. They
ignored every one of my pro se filings that I had hand delivered or even faxed to
the Clerk’s office. My attorney didn’t even attempt a motion to dismiss to avoid
the prejudicial jury trial I was facing which violates my constitutional right to a fair
and impartial jury. My attorney didn’t even find any expert witness at all before the
deadline period for him to have to present to the Court the very expert witnesses
that he was intending to use for my defense. Had no defense prepared. My state
court appointed lawyer did nothing for me except for wasting my time, giving me
depressing advice, and begging me and/or my family multiple times to withdraw

my appeal knowing that I have Autism.

Case 1:13-cr-00435-TDS Document 221 Filed 11/20/19 Pane 4of 8
I notify this Court that I intend to continually fight my state charge and my
conviction of November 15, 2019 on Constitutional grounds including my legal

innocence.

It is ironic that again because of ineffective counsel, I again had given up the jury
trial (just like on June 10, 2014 in this case) and a guilty plea was entered in that
case even though I had a very good chance at being found legally innocent. Then J
enter a Writ of Habeas Corpus in my state case on November 18, 2019, just like
two years ago when I had filed a federal Writ of Habeas Corpus (2255 Motion) in
November, 2017. It is ironic how I had made the same mistake twice because of
ineffective counsel. False guilty pleas because of fear my attorneys have about the
jury trial. Because of my court appointed lawyers’ own insecurities and feelings
that they are scared of going to jury trial over my charge or charges (one was
possession of child porn, the other was indecent exposure) so they beg me to give

up and plead guilty or in this case withdraw my appeal with auto guilty plea.

Robert Barnes the attorney was right. Most lawyers are cowards that don’t even
fight for their clients anymore. It has become all about guilty pleas, and attorneys
argue every way they can to persuade their clients to give up and accept guilt, then
I get judged as well. We used to be all about innocent until proven guilty, but now

we have become guilty until proven innocent.

My Writ of Habeas Corpus was timely filed in the state case. I am under more
strict conditions of Federal Bond directly as a result of the state charge on
September 21, 2018. I will fight and win to be given a certificate of innocence
from the Commonwealth of Virginia, and then I plan on asking this Court to
overturn my Supervised Release Violation on the basis that ] BROKE NO LAW,
and the certificate of innocence will prove that. I will not give up here, I am

changing strategy. If the Habeas Court in Martinsville gives me new trial and

5

Case 1:13-cr-00435-TDS Document 221 Filed 11/20/19 Pane 5 of 8
reverses my withdrawal of my appeal, then I will face that trial and show the
evidence that my own stupid court appointed lawyers refuse to want to show the
jury. I may have to represent myself in the state if the Circuit Court refuses to
overturn my entire conviction but just gives me a new trial. At least I am not a
coward like the lawyers are because they are scared of the corrupt Commonwealth
Attorney Andrew Hall (Andy Hall) of Martinsville. A few attorneys let me know
how bad Andy Hall was. These attorneys are scared of this Andy Hall and one
attorney told me that even innocent people had to take guilty pleas that was what
one told me during free consultation. That attorney was from the office in Rocky
Mount, VA, and he told me that the “Feds are BS”. Yes he actually said that cuss
word. Another attorney verbally said to me and my family that the Feds were BS
too. That is their personal opinions as lawyers about the Federal Court and
Prosecution system, not mine. Even Virgil Goode told me that he didn’t want to be
involved in the Federal Court system when I had spoken with him over the phone
asking him to help me overturn my federal conviction. These attorneys hate the
Federal Court system from what I could tell. Anyways, these attorneys are so
afraid of fighting against a corrupt Commonwealth Attorney and afraid of my
federal conviction causing the jurors to want to find me guilty immediately, that
they all beg me to withdraw my appeal in my state case. That is not justice, this is
not right. I am suffering one punishment after another for crimes that I am legally

innocent of. The judicial system is broken. Congress needs to fix it. NOW!

I declare under penalty of perjury that the foregoing is true and correct.
Executed on November 19, 2019.
Respectfully filed with the Court, this the 19th day of November, 2019.

Respectfully submitted,

Case 1:13-cr-00435-TDS Document 221 Filed 11/20/19 Pane 6 of 8
Brion) Hil

59 ned Signed
rian D. Hill (Pro Se)

310 Forest Street, Apartment 1
Martinsville, Virginia 24112
Phone #: (276) 790-3505

 

Former U.S.W.G.O. Alternative News reporter

I stand with QANON/Donald-Trump — Drain the Swamp

I ask Qanon and Donald John Trump for Assistance (S.O.S.)
Make America Great Again

Friend’s site JusticeForUSWGO.wordpress.com

Petitioner also requests with the Court that a copy of this pleading be served upon
the Government as stated in 28 U.S.C. § 1915(d), that “The officers of the court
shall issue and serve all process, and preform all duties in such cases. Witnesses

shall attend as in other cases, and the same remedies shall be available as are
provided for by law in other cases”. Petitioner requests that copies be served with
the U.S. Attorney office of Greensboro, NC via CM/ECF Notice of Electronic

Filing ("NEF") email, by facsimile if the Government consents, or upon U.S. Mail.
Thank You!

CERTIFICATE OF SERVICE

Petitioner/Defendant hereby certifies that on November 19, 2019, service was
made by mailing the original of the foregoing:

“DECLARATION OF BRIAN DAVID HILL IN OPPOSITION TO
DOCUMENTS #157 AND #200”

by deposit in the United States Post Office, in an envelope (Priority Mail), Postage
prepaid, on November 19, 2019 addressed to the Clerk of the Court in the U.S.
District Court, for the Middle District of North Carolina, 324 West Market Street,
Greensboro, NC 27401.

Case 1:13-cr-00435-TDS Document 221 Filed 11/20/19 Pane 7 of 8
Then pursuant to 28 U.S.C. §1915(d), Petitioner requests that the Clerk of the
Court move to electronically file the foregoing using the CMIECF system which
will send notification of such filing to the following parties to be served in this

action:

 

Anand Prakash Ramaswamy
U.S. Attorney Office

Civil Case # 1:17 -cv-1036

101 South Edgeworth Street, 4th
Floor, Greensboro, NC 27401
Anand.Ramaswamy(@usdoj.gov

Angela Hewlett Miller

U.S. Attorney Office

Civil Case # 1: 17 -cv-1036

101 South Edgeworth Street, 4th
Floor, Greensboro, NC 27401
angela.miller@usdo}.gov

 

JOHN M. ALSUP

U.S. Attorney Office

101 South Edgeworth Street, 4th
Floor, Greensboro, NC 27401
john.alsup(@usdo}j.gov

 

 

 

This is pursuant to Petitioner's "In forma Pauperis" ("IFP") status, 28 U.S.C.
§1915(d) that "The officers of the court shall issue and serve all process, and
perform all duties in such cases ... "the Clerk shall serve process via CM/ECF to

serve process with all parties.

 

Date of signing:

November 19 2019

 

 

Respectfully submitted,

Si Lb Signed

7 Brian D. Hill (Pro Se)

310 Forest Street, Apartment |
Martinsville, Virginia 24112
Phone #: (276) 790-3505

 

I stand with QANON/Donald-Trump — Drain the
Swamp

| ask Qanon and Donald John Trump for Assistance
(S.0.S.)

Make America Great Again

 

I ask Department of Defense (“DOD”) military Constitutional oath keepers,
alliance, Qanon for help in protecting me from corruption and criminal behavior of

Government.

Friend’s justice site: JusticeForUS WGO.wordpress.com

8

Case 1:13-cr-00435-TDS Document 221 Filed 11/20/19 Pane 8 of 8

 

 
